Citation Nr: 1531131	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from September 2012 rating decision issued by the RO in Huntington, West Virginia.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Form 9 (Appeal to Board of Veterans' Appeals), dated in July 2013, the Veteran requested a video-conference hearing at his local VA office before a member of the Board.  

An August 2014 Board remand directed that the Veteran be provided a hearing.  This hearing was scheduled for June 24, 2015.  The Veteran notified VA that he was unable to attend this hearing due to a scheduling conflict.  The Veteran requested the hearing be rescheduled.

The record shows that he has not been afforded a Board hearing nor did he withdraw his hearing request.  The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2014).

On remand the Veteran should be scheduled for a local regional office hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a video-conference hearing as requested for the issues listed on the July 2013VA Form-9.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



